DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-15, in the reply filed on 11-02-21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis fall obviousness rejections set forth in this Office action:
A patent fa claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the priart are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi, (US 20190333849).
	Re Claim 1, Furuichi show and disclose
A printed wiring board, comprising: 
a resin insulating layer (20, fig. 1); 
a plurality of via conductors (50, fig. 1) formed in the resin insulating layer; a plurality of metal posts (30, fig. 1) formed on the plurality of via conductors, respectively; and 
a solder resist layer (12, fig. 1) formed on the resin insulating layer such that the plurality of metal posts (30, fig. 1) has a plurality of lower portions (pad portion 31, fig. 1, upside-down) embedded in the solder resist layer and a 
Furuichi disclosed claimed invention, except fFuruichi does not explicitly disclose wherein the top portion having a diameter in a range of 0.8 to 0.9 times a diameter of a respective one of the lower portions of the metal posts; since fig. 1 of Furuichi shows each of the metal posts (30, fig. 1) has a top portion (protrusion portion 32, fig. 1, upside-down) having a diameter in is close to 0.8 times a diameter of a respective one of the lower portions (pad portion 31, fig. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art could to use top portion with a diameter in a range of 0.8 to 0.9 times a diameter of a respective one of the lower portions of the metal posts, in order to  have variety design choice of the diameters of the top and lower portions of the metal post fthe electronic device, since it has been held that where the general conditions of a claim are disclosed in the priart, discovering the optimum workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Re Claim 2, Furuichi show and disclose
The printed wiring board according to claim 1, further comprising: a surface treatment layer (34 and 40, fig. 1) formed on an exposed portion of each of the metal posts exposed from the solder resist layer.
Re Claim 4, Furuichi show and disclose

 Fueuichi disclosed claimed invention except fFueuichi does not explicitly disclose a height of the surface of the surface treatment layer on a respective one of the metal posts is in a range of 4 µm to 11 µm relative to the solder resist layer; however, Fueuichi discloses that a thickness of the copper foil 103 may be set to about 5 μm, fexample, [0087]; and the thickness of treatment layer 34 and 40 is almost the same as the copper foil layer 103, fig. 3C; therefore, it would have been obvious to one having ordinary skill in the art could to use thickness of the treatment layer close to the copper foil within in a range of 4 µm to 11 µm, in order to  have variety design choice of thickness of the treatment layer fthe electronic device, since it has been held that where the general conditions of a claim are disclosed in the priart, discovering the optimum workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Re Claim 15, Furuichi show and disclose 
The printed wiring board according to claim 1, 
Fueuichi disclosed claimed invention except fFueuichi does not explicitly disclose wherein the plurality of metal posts is formed such that each of the upper portions of the metal posts has a height in a range of 3 µm to 10 µm; however, Fueuichi discloses that a thickness of the copper foil 103 may be set to .
Claims 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi in view of Liao et al. (US 20160190079).
Re Claims 5, 7 and 9, Furuichi show and disclose
The printed wiring board according to claims 1, 2, 4, respectively, 
Furuichi does not disclose
wherein the plurality of metal posts is formed such that each of the lower potions (pad portion 31, fig. 1) of the metal posts has a diameter in a range of 40 µm to 50 µm.
Liao teaches a device wherein
the plurality of metal posts is formed such that each of the lower potions of the metal posts has a diameter in a range of 40 µm to 50 µm (width of the pad portion 221 is in a range from about 20 μm to about 50 μm, [0032]; fig. 8).
.
Claims 3, 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi in view of Nakamura et al. (US 20110304016).
Re Claims 3 and 11, Furuichi show and disclose
The printed wiring board according to claim 2, 
Furuichi does not disclose
wherein the surface treatment layer comprises a Ni/Pd/Au layer.
Nakamura teaches a device wherein
the surface treatment layer comprises a Ni/Pd/Au layer (the pads  are subjected to the required surface treatment of Ni/Pd/Au plating, [0113]).
Therefore, it would have been obvious to one having ordinary skill in the art to use Ni/Pd/Au plating fsurface treatment layer as taught by Nakamura in the electronic device of Furuichi, in order to protect the bonding pad and to improve solder wettability fthe electronic device.
Re Claims 6 and 12, Furuichi show and disclose

Fueuichi disclosed claimed invention except fFueuichi does not explicitly disclose a height of the surface of the surface treatment layer on a respective one of the metal posts is in a range of 4 µm to 11 µm relative to the solder resist layer; however, Fueuichi discloses that a thickness of the copper foil 103 may be set to about 5 μm, fexample, [0087]; and the thickness of treatment layer 34 and 40 is almost the same as the copper foil layer 103, fig. 3C; therefore, it would have been obvious to one having ordinary skill in the art could to use thickness of the treatment layer close to the copper foil within in a range of 4 µm to 11 µm, in order to  have variety design choice of thickness of the treatment layer fthe electronic device, since it has been held that where the general conditions of a claim are disclosed in the priart, discovering the optimum workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 8, 10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuichi in view of Nakamura et al, further in view of Liao et al.
Re Claims 8. 10 and 13-14, Furuichi show and disclose
The printed wiring board according to claims 3, 6, 11 and 12 respectively,

wherein the plurality of metal posts is formed such that each of the lower potions (pad portion 31, fig. 1) of the metal posts has a diameter in a range of 40 µm to 50 µm.
Liao teaches a device wherein
the plurality of metal posts is formed such that each of the lower potions of the metal posts has a diameter in a range of 40 µm to 50 µm (width of the pad portion 221 is in a range from about 20 μm to about 50 μm, [0032]; fig. 8).
Therefore, it would have been obvious to one having ordinary skill in the art could to use pad portion of metal post in a range of 40 µm to 50 µm, in order to have variety design choice fdiameter of pad portion of the metal post fthe electronic device, since it has been held that where the general conditions of a claim are disclosed in the priart, discovering the optimum workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The priart made of record and not relied upon is considered pertinent to applicant's disclosure. US-20170345713-A1 US-20170141023-A1 US-20150282307-A1 US-20120006591-A1 US-20020121709-A1 US-20190198446-A1 US-20200043841-A1 US-20180130759-A1 US-20170372997-A1 US-20170263545-A1 US-20170125471-A1 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848